Citation Nr: 0008874	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-28 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic low back 
syndrome, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January to June 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for chronic 
low back syndrome.  In November 1997, the Board remanded this 
matter to the RO for further development, including conduct 
of VA orthopedic and neurological examinations.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's disability from low back strain is manifested 
by subjective complaints of low back pain, without more than 
moderate limitation of motion of the lumbar spine or clinical 
findings of functional impairment due to pain, positive 
Goldthwaite's sign, loss of lateral motion with X-ray 
findings of osteo-arthritic changes, or5 severe recurrent 
symptoms compatible with sciatic neuropathy.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 20 percent 
for chronic low back syndrome have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for the service-connected disability 
from chronic low back syndrome within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

Service medical records show that the veteran sought medical 
treatment for low and mid back pain in January 1986.  She 
denied having trauma to her back.  On examination, she had 
decreased ranges of trunk motion in all planes due to pain.  
There was mild lumbar spasm, worse on the right than on the 
left.  Straight leg raising was negative.  Deep tendon 
reflexes and sensory and motor functions were within normal 
limits.  Patrick's sign was negative.  The examiner noted an 
impression of acute lumbosacral strain.  During follow-up 
treatment several days later, the veteran was much improved.  
Examination of the lumbosacral area was within normal limits.  
The reported impression was resolving lumbosacral strain.

During a VA examination in September 1986, the veteran gave a 
history of having chronic, low-grade back pain for many years 
prior to entering service.  She told the examiner that the 
pain increased during her active service and was currently 
radiating down towards the hip areas.  Ranges of motion in 
the lumbar spine were 95 degrees of forward flexion, backward 
extension of 35 degrees, and lateral flexion of 40 degrees.  
There was some vague tenderness over the upper lumbar area.  
The pertinent diagnosis was chronic low back syndrome.

The veteran was granted entitlement to service connection for 
chronic low back syndrome by a March 1988 decision of the 
Board.  In a March 1988 rating decision, the RO awarded a 10 
percent rating for chronic low back syndrome, effective from 
the time of the veteran's separation from service.  The RO 
utilized Diagnostic Code 5295 to rate the veteran's 
disability from the low back disorder.  Under that diagnostic 
code, a 40 percent evaluation is granted for severe symptoms 
of lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is for assignment where there is muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
a standing position.

X-rays taken during a VA examination in August 1991 showed a 
normal lumbar spine except for spina bifida occulta at the 
first sacral vertebra.

Private medical records received by the RO in July 1992 show 
that the veteran was injured in June 1987 when a truck ran 
into a guard house in which she was working.  The collision 
caused a wall to collapse on her.  As a result, she had pain 
in her mid to lower back.  On examination, she had severe 
tenderness of the lower thoracic and lumbar area of the 
spine.  She had almost no range of motion of the spine 
because of severe pain.  Straight leg raising was positive at 
45 degrees bilaterally.  Deep tendon reflexes and sensory 
function were normal bilaterally.  The diagnosis was severe 
thoracolumbar contusion.

In a December 1993 rating decision, the RO awarded an 
increased rating of 20 percent for the veteran's chronic low 
back syndrome based on the findings during a September 1993 
VA examination.  During that examination, the veteran 
complained of persistent back pain which radiated to her 
right hip and right leg with a burning, numb sensation in the 
lateral aspect of the right thigh.  The veteran reported that 
such pain was precipitated by lifting, bending, and prolonged 
standing or sitting.  The veteran denied having recent 
treatment and taking medication.  Examination of her back 
revealed tenderness in the posterior lumbar region, 
particularly on the right at approximately the third and 
fourth lumbar vertebra (L3-4).  There was also tenderness 
over the sciatic notch.  Range of motion was 30 degrees of 
forward flexion, 10 degrees of backward extension, and good 
lateral flexion.  There was positive Lasegue's sign on the 
right at 40 degrees.  Motor strength was good in all four 
extremities.  Deep tendon reflexes were 1+ and symmetrical.  
A sensory examination revealed a subjective loss of 
modalities in the lateral aspect of the right thigh 
corresponding to the L3 nerve root.  The diagnostic 
impression was of signs and symptoms of lumbar radiculopathy, 
primarily L3-4 on the right secondary to probable herniated 
disk with arthritic disease.

The veteran was examined again in September 1995 pursuant to 
her July 1995 request that her service-connected disability 
be re-evaluated.  During that examination, she told the 
examiner that she hurt her back during basic training and 
advanced individual training.  The examiner reported that the 
veteran's strength in her back was satisfactory.  There was 
evidence of paralumbar muscle guarding on palpation of the 
spine.  X-rays showed pelvic tilt to the left compatible with 
leg length discrepancy and levoscoliosis with apex at the L2-
3 disc level.  The examiner who conducted the clinical 
examination reported as pertinent diagnoses chronic lumbar 
strain, suspected degenerative joint disease at L4-5 with 
left sciatica not confirmed by X-ray, and levoscoliosis of 
the lumbar spine.

In May 1998, the RO received an examination report from a 
private physician.  The report, dated in April 1996, 
indicated that the veteran had been involved in an automobile 
accident in March 1996 in which her neck, right side rib 
cage, and back had been injured.  Thereafter, she began a 
course of physical therapy and experience some improvement.  
Her complaints included generalized lumbar pain with 
occasional radiating pain to her right lower extremity to the 
knee alternating with numbness to sensation.  She had other 
complaints of cervical pain, rib pain, and knee pain.  On 
examination, she ambulated with a normal gait.  She had 
tenderness in the lumbar region and over the paravertebral 
spinal musculature bilaterally.  The examiner's assessment 
was that the veteran had sustained cervical sprain/strain, 
lumbar sprain/strain, and a left knee injury as a result of 
an automobile accident.

Pursuant to the Board's November 1997 remand of this matter, 
the veteran underwent VA orthopedic and neurological 
examinations in June 1998.  In the report of the neurological 
examination, the examiner noted that the veteran had 
sustained an injury in 1987 when she was struck by a motor 
vehicle.  Examination of her back revealed diffuse tenderness 
in the lumbar spine.  Straight leg raising test was positive 
on the left at 45 degrees.  Motor strength was good in all 
four extremities.  Reflexes were 2+ and symmetric.  There was 
no lack of coordination in the upper or lower extremities.  
Gait, including tandem, heel, and toe gait, was unremarkable.  
The examiner reported an impression of chronic lumbar strain 
syndrome without clinical evidence of radiculopathy.  The 
examiner noted that the veteran had had back problems prior 
to her service, with an increase in such problems during 
service, and a work-related accident after service which 
"precipitated significant problems."  The findings of the 
current examination represented a "composite of . . . long 
standing antecedent disease, her service connected disease, 
and probably most importantly the 1987 work accident with 
specific trauma."

During the June 1998 VA orthopedic examination, the veteran 
reported that she had been discharged from service because 
she was not responding to treatment for a low back disorder.  
Currently, she reported her chief problem as tilting to the 
right.  She complained that she had pain in her back and 
numbness in her right thigh.  She denied other symptomatology 
affecting her legs.  She reported having pain with bending.  
According to the report, the veteran told the examiner she 
had had an automobile accident after her separation from 
service, but that her back-related symptoms had not changed 
since her active duty service.  On examination, the veteran 
showed no limp or listing to either side.  Her shoulders and 
pelvis were level.  Her spine was straight.  She had good 
gluteal muscle tone.  Range of motion in the back was 90 
degrees of flexion, 45 degrees of right and left bending, and 
20 degrees of extension.  No motor or reflex deficits were 
detected.  There was mild decrease sensation to pinprick on 
the lateral aspect of the right thigh.  There was no weakness 
or atrophy of the lower extremities.  The veteran was able to 
arise well on her heels and toes.  There was no paralumbar 
muscle spasm.  The examiner reported a diagnoses of lateral 
femoral cutaneous nerve neuropathy and chronic low back 
sprain.  His current findings showed no limitation of motion, 
gait disturbance, or symptoms of sciatica.  The examiner 
could detect no loss of function.

The most recently dated medical evidence contained in the 
claims folder is a report of a private neurological 
consultation dated in July 1999.  The veteran reported a 
prominent loss of sensation in her right lateral thigh during 
the preceding year.  She denied weakness in the right lower 
extremity.  She gave a history of low back pain with 
radiating pain to her left lower extremity dating back to the 
time of her active military service.  She denied a history of 
surgical procedures or hospitalizations.  On examination, 
there was minimal weakness in the intrinsic muscles of the 
right hand and of the right quadriceps.  There was 5/5 
strength in dorsiflexion of the great toes, and in the feet 
invertors and evertors, left quadriceps, and proximal hip 
flexors.  Sensory examination revealed hypalgesia 
characteristic of the distribution of the right lateral 
femoral cutaneous nerve.

The Board has reviewed the entire record and finds that the 
veteran's disability from chronic low back syndrome is 
manifested by subjective complaints of low back pain, without 
more than moderate limitation of motion of the lumbar spine, 
more than moderate functional impairment due to pain, or 
findings such as positive Goldthwaite's sign, or loss of 
lateral motion with X-ray findings of osteo-arthritic 
changes.  The Board concludes that the criteria for a 
schedular rating in excess of 20 percent have not been met.

The Board has considered the veteran's disability from her 
low back disorder in the context of Diagnostic Code 5293 to 
determine if a rating in excess of 20 percent is assignable.  
Under Diagnostic Code 5293, pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc is rated as 60 
percent disabling when there is little intermittent relief.  
Severe intervertebral disc syndrome is rated 40 percent 
disabling where there are recurring attacks, with 
intermittent relief.  However, based on a review of the 
entire record, including the report of the June 1998 VA 
neurological examination, the Board concludes that the 
veteran does not have recurring attacks of intervertebral 
disc syndrome.  That examination report, as well as the 
report of a private examination dated in July 1999, indicate 
that the veteran's symptoms of numbness in the lateral aspect 
of her right thigh are not related to a low back disorder.  
Such complaints do not equate to severe symptoms of 
intervertebral disc syndrome.  There is no indication that 
the veteran's right lower extremity sensory deficits are 
related to the back disorder she incurred during her active 
military service.  Therefore, the Board concludes that a 
rating in excess of 20 percent is not assignable pursuant to 
Diagnostic Code 5293.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's low back disability, as discussed 
above, does not approximate the criteria for the next higher 
schedular rating of 40 percent.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board 
notes that the schedular ratings under Diagnostic Code 5295 
include "characteristic pain on motion."  In assigning a 20 
percent rating, the Board has taken into consideration the 
functional limitation of the spine due to pain.

The Board has considered the factors listed in 38 C.F.R. 
§ 4.45, which include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

As discussed above, the limitation of spine motion has been 
taken into account in the assignment of a 20 percent rating 
under Diagnostic Code 5295.  The other factors listed in 
38 C.F.R. § 4.45 are not shown in the medical records.  For 
example, the records of treatment and examination do not show 
the presence of swelling, deformity, atrophy of disuse, 
instability of station, or disturbance of locomotion.  Nor 
has the veteran asserted the presence of such factors as 
excess fatigability, incoordination, or impaired ability to 
execute skilled movements smoothly.

The most recent VA examination report contains an adequate 
description of anatomical damage and functional loss, 
although the examiner indicated that he was unable to give an 
opinion concerning the degree of functional impairment, as he 
was unable to find any functional limitation at that time.  
There is no absence of any part of necessary bones, joints, 
muscles, or associated structures, and no deformity, 
adhesions, defective innervation, or other pathology.  The 
medical records do not show the presence of weakness or 
evidence of disuse, such as atrophy.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher evaluations are assignable 
for more severe manifestations of back disorders, the 
evidence in the record does not show such manifestations.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his 
service-connected back disability.  Nor is it otherwise shown 
that the associated disability so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  Therefore, the Board concludes 
that the veteran is adequately compensating by application of 
regular schedular standards and that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

An increased rating for chronic low back syndrome is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


